Exhibit 10.4

 



PROMISSORY NOTE

Date: April 11th,2019

 

With this note, a total of NTD 80,000,000 shall be paid unconditionally to
          or its designated representative on     (MM)   (DD),       YY).

 

And the related covenants are as follows:



 



 

1. This Promissory Note exempts it from the obligations of issuing a certificate
of protest and the notification obligation of negotiable instruments

2. The interest rate of this promissory note shall be calculated at the fixed
interest rate of % per annum from the issuing date of this note. If the payment
for the principal and interests mentioned above is delayed, for those delayed
part with the overdue time less than six months, liquidated damages shall also
be paid with, at 10% of the previously agreed interest rate; for those delayed
part with the overdue time more than six months, the liquidated damages shall be
paid with, at 20% of the previously agreed interest rate.

3. The Far Eastern International Bank Co., Ltd. (address:                      )
has been specified as the paying agent by this Promissory Note.

4. The prescribed period for presentment of this Promissory Note for acceptance
shall be extended to one (1) year from the date of drawing. 5.     Place of
payment:

 

 



Drawer: Prime World International Holdings Ltd., Taiwan Branch Drawer:   Company
I.D.:28410552 Company I.D. Address: No. 18, Gong 4th Rd., Gong’er Industrial
Park, Linkou Dist., New Taipei City Address:   Drawer: Drawer: Company I.D.
Company I.D. Address: Address:     Drawer: Drawer: Company I.D. Company I.D.
Address: Address:



 

 

 



 1 

 

 

 



AUTHORIZATION

 

The undersigned whom issues the Promissory Note in the total amount of NTD
80,000,000 dated on April 11th,2019 hereby authorizes Far Eastern International
Bank Co., Ltd. (hereinafter called the ”Bank”) to fill in the maturity date and
interest rate of the Promissory Note in the event of the Bank exercises its
right on the Promissory Note. The undersigned shall raise no objection.

 

To

Far Eastern International Bank Co., Ltd.

 



Customer: Prime World International Holdings Ltd., Customer:          Taiwan
Branch   Address: No.18, Gong 4th Rd., Gong’er Industrial Park, Address: Linkou
Dist., New Taipei City       Customer: Customer: Address: Address:     Customer:
Customer: Address: Address:     Customer: Customer: Address: Address:

 

 



Deputy Manager Reviewed By Seal/Signature Verified By      

 

 

 

 



 2 

 